MEMORANDUM **
Victor Manuel LopezAMendoza, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s (“IJ”) order denying his applications for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a.1 Where, as here, the BIA adopts the IJ’s decision, we review the IJ’s factual findings for substantial evidence. See Kazlauskas v. INS, 46 F.3d 902, 905 (9th Cir.1995). We deny the petition.
Lopez-Mendoza, a former member of the military, testified that he feared persecution from guerrillas, but that he left his home province before any guerrillas tried to recruit him. Because forced recruitment by guerrillas, without more, does not amount to persecution, substantial evidence supports the IJ’s order denying LopezAMendoza’s application for asylum. See INS v. Elias-Zacarias, 502 U.S. 478, 481-82, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Lopez-Mendoza has not satisfied the standard required for a grant of asylum, he has failed to meet the higher standard for withholding of deportation. See Aruta v. INS, 80 F.3d 1389, 1396 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("HRIRA”), the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997), and we therefore have jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRIRA § 309(c), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000).